Citation Nr: 1017464	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-34 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In September 2006, the Veteran testified at a Travel Board 
hearing before a Veterans Law Judge (VLJ) who is no longer 
employed at the Board.  A transcript of the hearing is 
associated with the claims file.  In January 2010, the 
Veteran was sent a letter notifying him that the VLJ who 
conducted the hearing was no longer employed by the Board and 
was offered the opportunity to testify before a different 
Judge.  The Veteran returned the correspondence and indicated 
that he did not wish to appear at a hearing and that he 
wished to have his case considered on the evidence of record.  
Therefore, the Board may proceed with a decision.  

In May 2007, the Board remanded the Veteran's claim for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's GERD was not manifested during service and 
has not been shown to be causally or etiologically related to 
active service.  




CONCLUSION OF LAW

GERD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did not provide the Veteran with notice 
specifically with respect to his claim for service connection 
for GERD prior to the initial decision on the claim in May 
2005.  However, the Veteran was sent a fully compliant 
notification letter in June 2007.  

The June 2007 letter informed the Veteran about the 
information and evidence that is necessary to substantiate 
his claim for service connection.  Specifically, the letter 
stated that the evidence must show that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  

Furthermore, the June 2007 letter notified the Veteran about 
the information and evidence that VA will seek to provide.  
In particular, the letter indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The letter also informed the Veteran about the information 
and evidence that he was expected to provide.  The Veteran 
was notified that he must provide enough information about 
his records so that they could be requested from the agency 
or person that has them.  It was also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letter informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Although the June 2007 letter was not sent prior to the 
initial adjudication of the claim, the Veteran was given an 
opportunity to respond following this notice and the claim 
was subsequently readjudicated in a December 2009 
supplemental statement of the case (SSOC) and, therefore, any 
defect in the timing of the notice of this information was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date in the June 2007 letter.   
Following the letter, the RO readjudicated the Veteran's 
claim for service connection in a December 2009 supplemental 
statement of the case (SSOC).  Thus, VA cured any timing 
defect in the notice and no prejudice to the appellant will 
result in proceeding with the issuance of a final decision.  
See Prickett, supra.

The Board observes that the Veteran's claim was remanded in 
May 2007 to provide notification and to prepare a SSOC as 
there was newly submitted evidence received in September 
2006, following the September 2005 statement of the case 
(SOC).  As noted above, the Veteran was provided proper 
notification by a June 2007 letter.  In addition, the AMC 
issued a SSOC in December 2009.  The AMC discussed the 
treatment records from Dr. D. and Dr. Z that were received in 
September 2006.  The Board notes that the AMC did not 
specifically list or discuss the VA treatment records 
associated with the claims file since the September 2005 SOC.  
However, that the AMC did not specifically mention the VA 
treatment records does not mean that they were not considered 
upon readjudication.  Indeed, the December 2009 SSOC stated 
that the medical evidence did not show that the Veteran's 
condition was related to military service, indicating the AMC 
reviewed the overall medical evidence of record.  The VA 
regulations do not require that every piece of evidence 
reviewed is discussed.  See Gonzales v. West, 218 F.3d 1378, 
1381 (Fed. Cir. 2000) ('the regulation requires no specific 
reference in the [RO] decision to every piece of evidence . . 
. reviewed').  Therefore, the Board finds that the May 2007 
remand directives were substantially completed and an 
additional remand is not required to provide another SSOC.  
See Dyment v. West, 13 Vet. App. 141 (1999 (although under 
Stegall VA is required to comply with remand orders, 
substantial compliance, not absolute compliance, is 
required).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA treatment 
records and private treatment records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with his claim.  The 
Board notes that the May 2007 Board remand directed the AMC 
to request that the Veteran identify any doctors that treated 
the Veteran's GERD since active service, including a doctor 
identified on the May 2005 notice of disagreement.  The AMC 
sent the Veteran a notification letter in June 2007 and, in 
response, the Veteran submitted several authorization forms 
and identified medical treatment from Dr. J., Dr. T.C.M, Dr. 
M.E., Dr. K.D., and Dr. Z.  As noted above, treatment records 
from Dr. Z and several records from Dr. K.D. were already 
associated with the claims file.  Nonetheless, the AMC 
requested records from each health care provider identified 
by the Veteran.  However, negative responses were received 
from Dr. J., Dr. T.C.M., and Dr. M.E.  There were no 
responses received from Dr. Z. or Dr. D.  The Veteran was 
notified of the negative responses in the December 2009 SSOC 
and has not presented any additional evidence.  Therefore, 
the Board finds that VA has done everything reasonably 
possible to assist the Veteran.  In the circumstances of this 
case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  

Furthermore, the Board recognizes that the Veteran has not 
been afforded a VA examination in conjunction with his claim 
for service connection.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  The 
Board concludes that an examination is not needed with 
respect to the Veteran's claim of entitlement to service 
connection for GERD.  In this case, the service treatment 
records are completely absent for any diagnosis, 
documentation, or notation with respect to GERD.  
Furthermore, there is no medical evidence indicating that the 
Veteran's GERD is related to active service.  In addition, 
there is no objective evidence of any digestive problems 
until approximately 1986, more than 15 years after the 
Veteran's separation from active service.  The first evidence 
of GERD is not noted until the 1990s.  As such, the Board 
finds that a VA examination is not necessary to adjudicate 
the claim.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.                      
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for GERD.    

The evidence of record shows that the Veteran has a current 
disability.  Beginning in the 1990s, there are numerous 
diagnoses of GERD.   

However, the service treatment records are completely absent 
for any notations or documentation related to GERD or any 
other digestive problems.  In the March 1969 report of 
medical history, the Veteran checked no as to having 
experienced stomach, liver, or intestinal trouble.  He also 
checked no as to having experienced any frequent indigestion.  
In addition, the March 1969 separation report did not include 
any documentation related to GERD or any other 
gastrointestinal or digestive problems.  The Board recognizes 
that the Veteran complained of pain in his throat during 
active service, but the service treatment records indicated 
that the Veteran had a problem with his tonsils.  Indeed, the 
December 1968 record noted a diagnosis of tonsillitis.  
Again, there was no evidence of GERD or any other digestive 
problems in the service treatment records.  

In addition, the medical evidence of record does not show 
that the Veteran sought treatment for any digestive problems 
immediately following his separation from service or for many 
years thereafter.  In fact, there is no objective evidence of 
any complaints until 1986, more than 15 years after the 
Veteran's separation from active service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition to the lack of evidence showing that GERD 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
disability to active military service.  In fact, the only 
evidence relating the Veteran's current GERD to active 
service is the Veteran's own personal statements.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  In regard to the 
Veteran's statements that he experienced difficulty 
swallowing during service and that he went to sick call to 
receive Maalox for his indigestion, the Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the Veteran, as a lay person, is not competent to 
testify that his current GERD was caused by active service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the Veteran's statements regarding etiology do 
not constitute competent medical evidence on which the Board 
can make a service connection determination.

The Board has also considered the Veteran's statements as to 
the onset and chronicity of his GERD.  The Veteran has 
reported that he experienced difficulty swallowing and that 
his indigestion has continued since separation from service.  
In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  Again, the service treatment records 
are completely absent for any evidence of GERD and at 
separation, the Veteran specifically denied experiencing 
indigestion or stomach trouble.  See March 1969 report of 
medical history.  In addition, the post-service medical 
evidence does not reveal any evidence of any digestive 
problems or GERD for many years after separation from active 
service.  Furthermore, the medical evidence does not relate 
the Veteran's GERD to active service.  As such, the Board 
finds that the post-service medical evidence weighs against 
the Veteran's reports of chronicity since active service.  
See Savage, 10 Vet. App. at 497-98 (holding that, 
notwithstanding a showing of post-service continuity of 
symptomatology, medical expertise was required to relate 
present disability etiologically to post-service symptoms).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for GERD.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply.  Therefore, the Board 
concludes that service connection for GERD is not warranted.  
See 38 U.S.C.A.  § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


  
ORDER

Entitlement to service connection for GERD is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


